Title: To James Madison from Sylvanus Bourne, 20 May 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 20 May 1806, Amsterdam. “Inclosed I have the honor to transmit the Leyden Gazette of this day which however does not contain an important piece of intelligence which I have this moment become acquainted with viz that Louis Bonaparte Brother of the Emperor was proclaimed King of this Country (at Paris) on the 14 Instant we are yet ignorant of the System of Govt in all its parts which will be adopted, but as it is said that the financial & in general the detail administration of the Country will remain as it is I am in hopes that the new order of things will not operate to diminish the Confidence of foreigners in the Commercial line towards Holland and I do not at present see any just Cause that should produce this effect.”
                